On Petition for Rehearing.
(166 Pae. 762.)
Messrs. Teal, Minor & Winfree, and Mr. Thaddeus W. Veness, for the petition.

Mr. G. L. Whealdon, contra.

Department 1. Opinion by
Mr. Chief Justice McBride.
In an able and plausible brief defendant again insists that plaintiff has no standing in court because of its failure to make timely claim to the property attached. "While the right of attachment has a common-law origin dating from certain customs of the City of London, its efficacy in our jurisprudence is clearly a creature of the statute, and in pursuing the remedy the statute is Our only guide. It is conceded that the statutes of this state do not in terms require the seller of supplies intended to be used in the construction of a railroad to claim the exemption of such property before levy, or after levy and before sale, but it is urged that upon common-law principles such must be his action in order to protect the right which the law gives him as a materialman to subject the road upon which the material is to be used to a lien or to have its proceeds applied in payment of the purchase price. These contentions go wholly to the policy of the law. The position of the materialman is entirely different from that of the debtor who claims an exemption. The rights and relations of a materialman to the property seized are more nearly analogous to those of one whose property *315has been attached in an action against a third party. He has a right in the property and its proceeds which is entirely distinct from and independent of the right of the judgment debtor. It has never been the law that a third person not a party to the attachment action, but having an interest in the property, should be required to make a claim after seizure and before sale.
“The third person whose property is wrongfully attached as that of the defendant has his action for damage against the officer, or the plaintiff, or both, as the nature of the wrong done may indicate, whether he has intervened in the attachment suit to protect his property or not; whether he has demanded of the officer a release of his property or not”: Waples on Attachment, § 304.
If the plaintiff being cognizant of the levy had stood by and permitted the sale without objection, it is possible that its failure to make known its rights would have operated to raise an estoppel that would bar a recovery, but as shown in the opinion of Mr. Justice Benson that is not this case. That the statute is somewhat crude must be admitted, and that in many instances it may work a hardship upon the plaintiff and upon the officer executing the writ may also be conceded; but those are matters to be remedied by legislation, and the courts are not justified in adding to the statute by construction terms not found there in order to ameliorate such supposed hardships. It might well be urged, on the other hand, that creditors residing at a distance or outside of the state, and who had sold property in reliance upon the fact that it would be held by the law subject to answer for the purchase price, should not lose that preference by reason of not being upon the ground to object to the levy of an attachment *316by some other creditor whose claim could certainly possess no greater equity and possibly less.
We adhere to our original opinion.
Former Opinion Sustained.
Mr. Justice Benson, Mr. Justice Burnett and Mr. Justice Moore concur.
Mr. Justice Harris taking no part in the consideration of this case.